Citation Nr: 1541199	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  11-13 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey


THE ISSUE

Entitlement to an effective date earlier than June 21, 2004, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran's spouse (Appellant) and Appellant's friend


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to December 1944.  He died in June 2008.  The appellant is the Veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the RO in Newark, New Jersey.  At the outset, the Board will review the significant procedural history of the instant matter.

On April 27, 2004, VA received an increased rating claim concerning the Veteran's service-connected spinal disability.  A higher rating was denied in an August 2004 rating decision and the Veteran appealed the denial to the Board.  Eventually, in an April 2008 decision, the Board granted an increased rating for the spinal disability, along with separate compensable ratings for right and left lower-extremity sciatica.  The Board did not consider whether the Veteran was entitled to a TDIU.  A subsequent May 2008 rating decision assigned an effective date of April 27, 2004, the date of claim, for the increased and separate compensable disability ratings.  The rating decision assigning downstream elements of disability ratings and effective dates was not appealed. 

The Veteran died roughly one month after the issuance of the May 2008 rating decision, and the appellant filed a claim for death benefits.  Such benefits were subsequently denied and the appellant perfected an appeal to the Board.  In an April 2014 decision, the Board granted service connection for the Veteran's cause of death based upon the service-connected spinal disability.  See 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).  Further, pursuant to Rice v. Shinseki, 
22 Vet. App. 447 (2009), the Board found that it had jurisdiction over a previously unadjudicated TDIU claim for accrued benefits purposes.  The Board granted a TDIU with an effective date of June 21, 2004.

The appellant appealed the April 2014 Board decision's assignment of effective date for TDIU to the U.S. Court of Appeals for Veterans Claims (Court).  In a February 2015 Order, the Court granted a Joint Motion for Partial Remand (JMR) and remanded the earlier effective date for TDIU issue on appeal for action consistent with the terms of the JMR.  Specifically, the parties agreed that the Board erred in not discussing evidence of record of unemployability prior to June 21, 2004, namely, a March 23, 2004 private treatment record.  The JMR also directed that the Board consider and discuss 38 C.F.R. § 3.400(o)(2) (2015).  In the instant decision, the Board both considers and discusses the relevant evidence and regulation.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006).

The appellant and her friend testified at an August 2012 Central Office Board hearing before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record.  The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.
 

FINDINGS OF FACT

1.  For the time period prior to April 27, 2004, the Veteran was service connected for lumbosacral spine disability (rated as 20 percent disabling), and healed fracture of the left ankle (rated 0 percent disabling). 

2.  The Veteran's date of claim for an increased disability rating for the service-connected spinal disability was April 27, 2004, which by operation of law is also the date of claim for a TDIU.

3.  There is no formal or informal claim for TDIU prior to April 27, 2004.

4.  A private medical record dated March 23, 2004 stating the Veteran was totally disabled was not received by VA until at least April 27, 2004. 

5.  For the time period of April 27, 2004 to June 21, 2004, the Veteran was service connected for degenerative disc disease of the lumbosacral spine (rated as 40 percent disabling), sciatica of the right lower extremity (rated as 40 percent disabling), sciatica of the left lower extremity (rated as 40 percent disabling), and left ankle fracture (rated 0 percent disabling); the combined schedular rating percent criteria for eligibility for a TDIU were met. 

6.  The Veteran was rendered unable to obtain or maintain substantially gainful employment as a result of the service-connected spine-related disabilities more than one year prior to the April 27, 2004 TDIU claim.


CONCLUSION OF LAW

The criteria for an effective date for TDIU, for accrued benefits purposes, from April 27, 2004, and no earlier, have been met.  38 U.S.C.A. §§ 5110(b)(1) (West 2014); 38 C.F.R. §§ 3.155, 3.157, 3.400; 3.400(o)(2) (2015); Gaston v. Shinseki, 
605 F.3d 979, 984 (Fed. Cir. 2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In this decision, the Board grants an earlier effective date of April 27, 2004 for the grant of TDIU, which, as discussed below, is the earliest effective date available at law.  See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(o)(2); Gaston, 605 F.3d at 984.  Moreover, accrued benefits claims are limited to the evidence of record at the time of the Veteran's death, and the parties did not agree in the February 2015 JMR that the Board had failed in either its duty to notify or to assist the appellant.  As such, no further discussion of VA's duties to notify and to assist is necessary.

Earlier Effective Date for TDIU

The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2); Gaston at 984.  A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  Generally, "date of receipt" means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r) (2015).  In Rice, 22 Vet. App. 447, the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent rating.  38 C.F.R. § 3.340(a)(2). 

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2015).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

As touched upon above, in its April 2014 decision, the Board found for accrued benefits purposes that the Veteran's April 27, 2004 claim for an increased disability rating for the service-connected spinal disability was also a claim for a TDIU, as the evidence of record reflected (after resolving reasonable doubt) that the Veteran was unemployed due to service-connected disabilities rather than the significant non-service-related disorders that included psychiatric disorders.  See Rice, 22 Vet. App. 447.  In the April 2014 decision, the Board found that numerous medical documents conveyed that the Veteran was totally incapacitated and wheelchair bound due to the service-connected spinal disability and related service-connected neurological deficits.  As the Board granted TDIU from June 21, 2004 (VA spinal examination report), the Board need only consider whether a TDIU was warranted prior to June 21, 2004.

In this case, for the time period prior to April 27, 2004, the Veteran was service connected for lumbosacral spine disability (rated as 20 percent disabling), and healed fracture of the left ankle (rated 0 percent disabling).  The Veteran's date of claim for an increased disability rating for the service-connected spinal disability was April 27, 2004, which by operation of law is also the date of claim for a TDIU.  There is no formal or informal claim for TDIU prior to April 27, 2004.  A private medical record dated March 23, 2004 stating the Veteran was totally disabled was not received by VA until at least April 27, 2004, when it was received with the increased rating claim. 

From April 27, 2004 to June 21, 2004, the combined schedular disability rating eligibility criteria for a TDIU under 38 C.F.R. § 4.16(a) have been met.  For the time period of April 27, 2004 (the date of receipt of claim for an increased disability rating) to June 21, 2004, the Veteran was service connected for degenerative disc disease of the lumbosacral spine (rated as 40 percent disabling), sciatica of the right lower extremity (rated as 40 percent disabling), sciatica of the left lower extremity (rated as 40 percent disabling), and left ankle fracture (rated 0 percent disabling), with a combined total rating of 80 percent.

As noted above, in its April 2014 decision, the Board assigned an effective date of June 21, 2004 for the newly granted TDIU.  Specifically, the Board found that the report from a VA spinal examination on that date was the earliest evidence of record indicating that the Veteran's spinal disability prevented substantially gainful employment; however, as noted by the parties in the February 2015 JMR, the actual earliest evidence is the report from a private spinal examination dated March 23, 2004.  The private examination report conveys that, after examining the Veteran, the private examiner found that the spinal symptomatology rendered the Veteran "100% totally disabled."  Symptoms included radiating pain, severe back spasms, limitation of motion, leg weakness, and the need for a wheelchair.  As the Board finds the March 24, 2004 private examination report to be consistent with the findings of the VA examiner in June 2004, resolving reasonable doubt in favor of the Veteran, the Board finds that, pursuant to § 3.400(o)(2), the Veteran is entitled to an effective date of April 27, 2004, the date of claim for increased rating that, by operation of law, also served as the claim for TDIU; is the date the left lower sciatica was recognized as service related (secondary to the back disability) and for which separate and higher (40 percent) ratings were provided for the right and left lower extremity sciatica; and is the date the combined schedular rating percent criteria for eligibility for a TDIU were met.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(o)(2).  

In order to warrant a TDIU earlier than the date of the April 27, 2004 claim, the evidence must show that the Veteran became unable to obtain or maintain substantially gainful employment within the one year period prior to the April 27, 2004 date of claim for an increased disability rating for the service-connected spinal disability (which, under Rice, is also the date of claim for the TDIU).  If the evidence shows that unemployability occurred earlier than the one year prior to the date of the claim, then, under the effective date law and regulation as held in Gaston at 984, the effective date is no earlier than the date of the claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) explained that the legislative intent in enacting 38 U.S.C.A. § 5110(b) was to allow for a grace period of up to one year for a veteran to file the claim once he or she was aware of an increase in disability (or as here, that the service-connected disabilities caused unemployability).  Id.  The Federal Circuit held that "consistent with the plain language of the statute and this legislative history, the only reasonable construction of 38 U.S.C. § 5110(b)(2) is that a veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim."  Id.

The Board has considered whether it first became factually ascertainable that the Veteran was unable to obtain or maintain substantially gainful employment during the one year prior to the date of claim (April 27, 2003 to April 27, 2004); however, the evidence of record reflects that the Veteran first became unable to obtain or maintain substantially gainful employment well before April 27, 2003, which is more than one year prior to receipt of the TDIU claim (April 27, 2004). 

In an April 2006 statement, the appellant advanced that the Veteran had to retire at an early age due to service-connected spinal disability symptoms.  A subsequent August 2007 statement from the appellant conveys that the Veteran had been totally disabled and unable to walk or stand without assistance for the previous 15 years.  The transcript from the August 2012 Central Office Board hearing reflects that the appellant advanced that the Veteran retired from employment with the Internal Revenue Service (IRS) in 1967 due to back disability symptoms.  The appellant also testified that the Veteran had been "flat on his back" for 40 years prior to death, and that the Veteran "should have been 100 percent disabled 20 years ago."  Further, in the August 2015 informal hearing presentation, the appellant's representative argued that the Veteran first warranted a TDIU even prior to 1967.  Without making a formal finding as to the exact date on which the Veteran was so disabled due to service-connected spinal disability symptoms to prevent obtaining or maintaining substantially gainful employment, the Board finds that the evidence demonstrates 

that the Veteran first became unemployable well before April 27, 2003.  For these reasons, the appellant is entitled to an effective date of April 27, 2004, but no earlier, for a TDIU, for accrued benefits purposes.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(o)(2); Gaston at 984.


ORDER

An effective date of April 27, 2004, but no earlier, for a TDIU, for accrued benefits purposes, is granted. 



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


